SCHWARTZ, Acting Associate Justice.
This case presents the issue of the constitutionality oi statutory restrictioins on the alienat.ion of individually owned land to non-Samoans. Appellant Douglas Craddick is a non-Samoan American citizen; his wife and co-appellant, Magdalene Craddick, is a native Samoan. The Territorial. Registrar of American Samoa refused to register a warranty^deed purporting to convey certain individually owned land to the Craddicks.1
On November 16, 1978, appellants petitioned for a Writ of Mandamus to compel the registration of the land, arguing that the Registrar had a clear, present and ministerial duty to register any grant ot cert ii'i cate of title presented to him. The Registrar responded that there was no such duty due to the restrictions on the alienation of land to non-Samoans contained in the American Samoa Code.
Appellants moved for summary judgment. The trial court granted summary judgment to the Territorial Registrar, although he had not moved for judgment. Appellants moved for a rehearing. This motion was denied in a lengthy opinion issued by the trial court. Appellants appeal from the order granting summary judgment to appellee, and from the order denying a rehearing.
Appellants challenge the constitutionality of 27 ASC 204(b), which provides:
It is prohibited to alienate any lands except freehold lands to any person who has less than one half native blood, and if a person has any nonnative blood whatever, it is prohibited to alienate any native lands to such person unless he was born in American Samoa, is a descendant of a Samoan, lived in American Samoa for more than five years and has *12officially declared his intention of making American Samoa his home for life.
Appellants claim this statutory restriction on the alienation of land to non-Samoans violates the guarantees of due process and equal protection contained in the U.S. Constitution and in the Revised American Samoan Constitution. We disagree.2
First, we note that the constitutional guarantees of due process and equal protection are fundamental rights which do apply in the Territory of American Samoa. We agree with the lower court that:
It seems safe to say that the rights guaranteed by the Fifth Amendment— including the broad right to due process and the more explicit assurance of the equal protection of the laws— are so basic to our system of law that it is inconceivable that the Secretary of the Interior would not be bound by these provisions in governing the territories, whether 'organized,' 'incorporated,' or no. Order Denying Motion for New Trial or Rehearing, at 4.
Second, we find that 27 ASC 204(b) does create a classification based on race. As the trial court noted, the statute determines Samoan nationality on the basis of blood, not residence. This is clearly a racial distinction.
It is well established that race is a suspect classification and that statutes discriminating on the basis of race are subject to the strictest judicial scrutiny. Loving v. Virginia, 388 U.S. 1 (1967). A state which adopts a suspect classification "bears a heavy burden of justification" which requires the state to meet certain standards of proof:
In order to justify the use of a suspect classification, a State must show that its purpose or interest is both constitutionally permissible and substantial, and that its use of the classification is 'necessary ...to the accomplishment' of its purpose or to the safeguarding of its interest. In Re Griffiths, 413 U.S. 717, 721-722 (1973) (cites omitted).
We agree with the trial court's finding that the Territory of American Samoa has demonstrated a compelling state interest in preserving the lands of American Samoa for Samoans and in preserving the Fa'a Samoa, or Samoan culture. We find the prohibition against the alienation of land to non-Samoans to be necessary to the safeguarding of these interests.
It has long been recognized that land holds a central and vital place in Samoan culture. In Haleck v. Lee, 4 ASC 519 (1964), the High Court acknowledged the tremendous importance land has to the Samoan people:
It is common knowledge in American Samoa, to the extent that this Court could properly take *13judicial notice, that the most valuable tangible thing that the Samoan people possess is the land, and the average Samoan needs statutory protection regarding alienation of land if he is not to lose it forever.
Id. at 550. The critical need to protect this land and to preserve it for the Samoan people is codified in the Samoan Constitution itself. Article I, section 3 of the Revised Constitution of American Samoa is entitled "Policy Protective Legislation” and provides:
It shall be the policy of the Government of American American Samoa to protect persons of their lands and the destruction of the Samoan way of life and language, contrary to their best interests. Such legislation as may be necessary may be enacted to protect the lands, customs, culture, and traditional Samoan family organization of persons of Samoan ancestry, and to encourage business enterprises by such persons.
27 ASC 204(b) was enacted to further the protective policy enunciated in Article I, section 3. The protection of Samoan lands is a permissible state objective "independent of the racial discrimination which it was the object of the Fourteenth Amendment to eliminate." Loving v. Virginia, supra, at 11.
As has previously been noted:
It is an indisputable fact that since the raising of the American flag in April 17, 1900, to the present, it has been the uninterrupted policy of the Government of American Samoa to protect Samoan communal lands for the benefit of Samoans. Haleck, supra, at 544-545.
The trial court has reviewed in detail the "90-year history of concern that native lands in Samoa not be alienated to non-Samoans," and we will not re-travel this well worn road. We merely point to the history of treaties and laws as evidencing recognition on the prat of the United States Government from the very beginning of the compelling nature of the governmental interest in restricting alienation.3
The urgent need to prevent the alienation of Samoan lands from the Samoan people is vividly expressed in Haleck v. Lee, supra:
Land to the American Samoan is life itself. He cherishes the land where his ancestors came hundreds *14of. years ago, and where he and his children were born. Land is the only thing he values above anything else because it belongs to him and will belong to his children, just as it belonged to his predecessors for centuries past. Land is what he lives from, for it is only on the land that he can plant, nurse, and grow his plantations of coconuts, papayas, taro... and other food. Land is where he cooks his food.
Land is where the bones of his beloved ancestors are buried. Land is where he builds his fale, large or small. Land is the material thing he loves most, after his children. Land is the most valueable inheritance he can leave his children when he dies.
Land is his greatest horizon between the sea and the sky. Land is the greatest gift from God to him on this earth, after life itself.
The whole fiber of the social, economic, traditional, and political pattern in' American Samoa is woven fully by the strong thread which American Samoans place in the ownership of land. Once this protection for the benefit of American Samoa is broken, once this thread signifying the ownership of land is pulled, the whole fiber, the whole pattern of the Samoan way of life will be forever destroyed. Id. at 551.
It is this compelling state need to preserve an entire culture and way of life that permits the government of American Samoa to utilize a racial classification and still withstand the rigorous scrutiny of a watchful court.
Finally, we note that the total land area of American Samoa is only 76.2 square miles. It is clear that, with so little land available, each acre is precious, and the government of American Samoa has a vital interest in protecting the Samoan people from improvident deprivation of their land. In light of this paramount need, we find that restrictions on the alienation of all lands, except freehold lands, are necessáry to the accomplishments of the desired ends of preserving Samoan lands and culture for Samoans.
We have determined that 27 ASC pursues a proper purpose rather than a discriminatory one, and that the government of American Samoa has demonstrated a compelling historical and continuing interest in preserving the land and culture of the Samoan people. Because of the foregoing concerns, we hold the use of racial classification to be necessary to the safeguarding of these interests.
Accordingly, the judgment of the trial court is affirmed.

. American Samoa Code, title 3, section 405 provides:
The Territorial Registrar may reject any instrument appearing to be illegal or not entitled under the law to be registered, filed or recorded.


. Appellants also contest the validity of 27 ASC 204(b) pursuant to the policy protective legislation set forth in article 1, section 3 of the Revised Constitution of American Samoa. This issue was not presented to the trial court. The general rule is that issues not raised at the trial level will not be considered for the first time on appeal. Accordingly, we do not rule on the validity of the enactment of section 204(b), but limit our decision to the constitutionality of that provision.


. The Treaty of Berlin, which was ratified by the United States Senate on February 4, 1890, provides that:
In order that the native Samoans may keep their lands for cultivation by themselves and by their children after them, it is declared that all future alienation of lands in the Islands of Samoa to the citizens or subjects of any foreign country, whether by sale, mortage or otherwise shall be prohibited.
The later treaties ceding 'Eastern Samoa to the United States carried forward the spirit of the Treaty of Berlin. These treaties were the fountainhead for future legislation by the Fono, including 27 ASC 204(b). Also, see the earlier and more stringent alienation prohibition in Section 1282, Chapter 31 of the 1949 edition of the Code of American Samoa.